DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on August 20, 2021, hereinafter “Reply”, after non-final rejection of May 27, 2021, hereinafter “Non-Final Rejection”.  In the Reply, claims 26-28, 30, 33, 35-36, and 40-48 have been amended, claims 1-25 and 29 have been cancelled, and no claims have been added.  Further, in an examiner’s amendment below, claims 26, 35, 41, and 48 have been amended.  Claims 26-28 and 30-50 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, John F. Kacvinsky (Attorney of Record), on October 28, 2021 and approved by Applicant on November 4, 2021.


a first processor, of two or more processors, comprising at least one processor core and a cache to implement a memory logic, wherein the memory logic comprises a logic circuitry, the logic circuitry coupled with the processor core in the first processor, 
wherein the memory logic is configured to:
allocate a data region in the memory to store the data structures for the two or more processors; 
determine a reference data structure for at least one of the two or more processors, the reference data structure comprises 
store the reference data structure in the data region; 
determine a difference between the reference data structure and a data structure for a second processor of the two or more processors, wherein the difference includes a non-zero difference in bits between the reference data structure and the data structure of the second processor, the non-zero difference is compressed and stored in the data region; and 
store the difference between the reference data structure and the data structure for the second processor in the data region.

35.	(Currently Amended) A method to store computer processor data structures in computer memory, the method comprising:

determining, by the first processor, a reference data structure for at least one of the two or more processors, the reference data structure comprises 
storing, by the first processor, the reference data structure in the data region; 
determining, by the first processor, a difference between the reference data structure and a data structure for a second processor of the two or more processors, wherein the difference includes a non-zero difference in bits between the reference data structure and the data structure of the second processor, the non-zero difference is compressed and stored in the data region; and
storing, by the first processor, the difference between the reference data structure and the data structure for the second processor in the data region.

41.	(Currently Amended) An apparatus to initialize computer processors in a cache memory, the apparatus comprising:
a first processor of two or more processors, the first processor comprising a memory logic, at least a portion of the memory logic comprising logic circuitry of the first processor, the memory logic configured to:
allocate a data region in a cache to store data structures for the two or more processors, wherein the cache is physically located in the first processor and in a second processor; 
comprises 
instruct the second processor to store a second processor data structure for the second processor in the cache of the second processor, wherein the second processor data structure is based on the first processor data structure, and wherein a difference between the first processor data structure and the second processor data structure includes a non-zero difference in bits between the first processor data structure and the second processor data structure, the non-zero difference is compressed and stored in the data region; and 
instruct the second processor to initialize the second processor with the second processor data structure stored in the cache of the second processor.

48.	(Currently Amended) A method to initialize computer processors in a cache memory, the method comprising:
allocating, by a first processor of two or more processors, a data region in a cache, wherein the data region of the cache stores 
instructing, by the first processor, the second processor to store a second processor data structure for the second processor in the cache of the second processor, wherein a difference between a first processor data structure for the first processor and the second processor data structure includes a non-zero difference in bits between the first processor data structure and the second processor data structure, the non-zero difference is compressed and stored in the data region; and 
instructing, by the first processor, the second processor to initialize the second processor with the second processor data structure stored in the cache of the second processor.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 26 recites:
An apparatus to store computer processor data structures in a computer memory, the apparatus comprising:
a first processor, of two or more processors, comprising at least one processor core and a cache to implement a memory logic, wherein the memory logic comprises a logic circuitry, the logic circuitry coupled with the processor core in the first processor, 
wherein the memory logic is configured to:
allocate a data region in the memory to store the data structures for the two or more processors; 
determine a reference data structure for at least one of the two or more processors, the reference data structure comprises power-up hardware default settings for at least one of the two or more processors; 
store the reference data structure in the data region; 
determine a difference between the reference data structure and a data structure for a second processor of the two or more processors, wherein the 
store the difference between the reference data structure and the data structure for the second processor in the data region.

When considering the independent claim 26 as a whole, the prior art of record does not teach the limitations:  An apparatus to store computer processor data structures in a computer memory, the apparatus comprising:  a first processor, of two or more processors, comprising at least one processor core and a cache to implement a memory logic, wherein the memory logic comprises a logic circuitry, the logic circuitry coupled with the processor core in the first processor, wherein the memory logic is configured to: allocate a data region in the memory to store the data structures for the two or more processors; determine a reference data structure for at least one of the two or more processors, the reference data structure comprises power-up hardware default settings for at least one of the two or more processors; store the reference data structure in the data region; determine a difference between the reference data structure and a data structure for a second processor of the two or more processors, wherein the difference includes a non-zero difference in bits between the reference data structure and the data structure of the second processor, the non-zero difference is compressed and stored in the data region; and store the difference between the reference data structure and the data structure for the second processor in the data region.



Further, when considering the independent claim 35, the independent claim is allowable on substantially the same rationale as that for the independent claim 26 above.

The independent claim 41 recites:
An apparatus to initialize computer processors in a cache memory, the apparatus comprising:
a first processor of two or more processors, the first processor comprising a memory logic, at least a portion of the memory logic comprising logic circuitry of the first processor, the memory logic configured to:
allocate a data region in a cache to store data structures for the two or more processors, wherein the cache is physically located in the first processor and in a second processor; 
store a first processor data structure for the first processor in the cache of the first processor, the first processor data structure comprises power-up hardware default settings for at least one of the two or more processors;
instruct the second processor to store a second processor data structure for the second processor in the cache of the second processor, wherein the second processor data structure is based on the first processor data structure, and wherein a difference 
instruct the second processor to initialize the second processor with the second processor data structure stored in the cache of the second processor.

When considering the independent claim 41 as a whole, the prior art of record does not teach the limitations:  An apparatus to initialize computer processors in a cache memory, the apparatus comprising:  a first processor of two or more processors, the first processor comprising a memory logic, at least a portion of the memory logic comprising logic circuitry of the first processor, the memory logic configured to: allocate a data region in a cache to store data structures for the two or more processors, wherein the cache is physically located in the first processor and in a second processor; store a first processor data structure for the first processor in the cache of the first processor, the first processor data structure comprises power-up hardware default settings for at least one of the two or more processors; instruct the second processor to store a second processor data structure for the second processor in the cache of the second processor, wherein the second processor data structure is based on the first processor data structure, and wherein a difference between the first processor data structure and the second processor data structure includes a non-zero difference in bits between the first processor data structure and the second processor data structure, the non-zero difference is compressed and stored in the data region; and instruct the second processor to initialize the second processor with the second processor data structure stored in the cache of the second processor.

Therefore, in the context of the independent claim 41 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 41 is allowable.

Further, when considering the independent claim 48, the independent claim is allowable on substantially the same rationale as that for the independent claim 41 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Desai et al. (US 2019/0080082 A1) discloses systems and methods for providing stack overflow protection on a system on chip via a hardware write-once register. An exemplary embodiment of a system on chip comprises a hardware write-once register, a boot processor, and one or more processor subsystems. The boot processor is configured to execute a read only memory (ROM) image which initializes the hardware write-once register with a first numeric value in response to the system on chip being powered on. The one or more processor subsystems have an associated software image configured to use the first numeric value in the hardware write-once register as a stack canary value to combat stack overflow attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136